Case 2:20-cr-00154-WSS Document 5 Filed 07/14/20 Page lofi

FILED

JUL 14 2026
. IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF F PENNSYLVANI 47 ERK U.S. DISTRICT COURT
| T. DIST. OF PENNSYLVANIA ,
UNITED STATES OF AMERICA

vo | cv) No 20 -5¢

KURT COFANO
ORDER

AND NOW, to wit, this _ 4th day of _J uly _, 2020, upon
consideration of the Motion for Arrest Warrant, heretofore filed by the United States of America,
it is hereby ORDERED that said Motion is GRANTED.

It is further ORDERED that an Arrest Warrant shall issue for the apprehension of
defendant KURT COFANO. |

Bond, if any, shall be set by the United States Magistrate Judge.

 

 

UNITED STATES MAGISTRATE JUDGE

cc: United States Attorney
